         Case 1:17-cv-02122-TSC Document 167 Filed 09/09/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                       )
 J.D., on behalf of herself and others similarly       )
 situated, et al.,                                     )
                                                       )
                         Plaintiffs,                   )
                                                       )   No. 17-cv-02122-TSC
  v.                                                   )
                                                       )
 ALEX M. AZAR, et al.,                                 )
                                                       )
                         Defendants.                   )
                                                       )

                  JOINT STIPULATION FOR STAY OF PROCEEDINGS

       The parties are still working on a way to proceed without motions practice. The parties

will provide the Court with a status update no later than Wednesday, October 7, 2020, and request

that the Court stay these proceedings until that time. Defendants agree to continue to abide by the

portion of the August 12, 2019 Joint Stipulation stating that Defendants (along with their respective

successors in office, officers, agents, servants, employees, attorneys, and anyone acting in concert

with them) will continue to act in accordance with paragraph 2 of this Court’s April 16, 2018

Amended Class Certification and Preliminary Injunction Order, ECF No. 136, and will not enforce

or implement the current or any revised parental or sponsor notification policy until 45 days after

briefing is completed.

       A proposed order is attached.




                                                   1
        Case 1:17-cv-02122-TSC Document 167 Filed 09/09/20 Page 2 of 4




September 9, 2020                   Respectfully submitted,

                                    /s/ W. Daniel Shieh
                                    W. Daniel Shieh
                                    Christina P. Greer
                                    Senior Litigation Counsel
                                    Office of Immigration Litigation
                                    Civil Division, U.S. Department of Justice
                                    P.O. Box 878, Ben Franklin Station
                                    Washington, D.C. 20044
                                    Phone: (202) 598-8770
                                    Fax: (202) 616-4975
                                    Christina.P.Greer@usdoj.gov
                                    Daniel.Shieh@usdoj.gov

                                    Attorneys for Defendants

                                    *Admitted pro hac vice

                                    /s/ Brigitte Amiri
                                    Brigitte Amiri*
                                    Meagan Burrows
                                    Jennifer Dalven
                                    Lindsey Kaley
                                    American Civil Liberties Union Foundation
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    Tel. (212) 549-2633
                                    Fax (212) 549-2652
                                    bamiri@aclu.org
                                    mburrows@aclu.org
                                    jdalven@aclu.org
                                    lkaley@aclu.org

                                    Arthur B. Spitzer (D.C. Bar No. 235960)
                                    Scott Michelman (D.C. Bar No. 1006945)
                                    American Civil Liberties Union Foundation
                                    of the District of Columbia
                                    915 15th Street NW, Second Floor
                                    Washington, D.C. 20005
                                    Tel. 202-457-0800
                                    Fax 202-457-0805
                                    aspitzer@acludc.org
                                    smichelman@acludc.org

                                    Daniel Mach (D.C. Bar No. 461652)


                                       2
Case 1:17-cv-02122-TSC Document 167 Filed 09/09/20 Page 3 of 4




                            American Civil Liberties Union Foundation
                            915 15th Street NW
                            Washington, DC 20005
                            Tel. (202) 675-2330
                            dmach@aclu.org

                            Elizabeth Gill
                            American Civil Liberties Union Foundation of
                            Northern California, Inc.
                            39 Drumm Street
                            San Francisco, CA 94111
                            Tel. (415) 621-2493
                            Fax (415) 255-8437
                            egill@aclunc.org

                            Melissa Goodman
                            American Civil Liberties Union Foundation of
                            Southern California
                            1313 West 8th Street
                            Los Angeles, California 90017
                            Tel. (213) 977-9500
                            Fax (213) 977-5299
                            mgoodman@aclusocal.org

                            Attorneys for Plaintiffs




                               3
        Case 1:17-cv-02122-TSC Document 167 Filed 09/09/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2020, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                            By:    /s/ W. Daniel Shieh
                                                   W. Daniel Shieh
                                                   Attorney for Defendant
         Case 1:17-cv-02122-TSC Document 167-1 Filed 09/09/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
 J.D., on behalf of herself and others similarly   )
 situated, et al.,                                 )
                                                   )
                        Plaintiffs,                )
                                                   )     No. 17-cv-02122-TSC
  v.                                               )
                                                   )
 ALEX M. AZAR, et al.,                             )
                                                   )
                        Defendants.                )
                                                   )

                      [PROPOSED] ORDER ON JOINT STIPULATION

         Upon consideration of the parties’ JOINT STIPULATION, and in recognition of

Defendants’ agreement to continue to abide by Section 2 of this Court’s April 16, 2018 Amended

Class Certification and Preliminary Injunction Order, ECF No. 136, and not to enforce the

current or any revised policy referenced in the JOINT STIPULATION until 45 days after

completion of the briefing of Plaintiffs’ Motion for Preliminary Injunction, ECF No. 144, it is

hereby

         ORDERED that these proceedings will be stayed until October 7, 2020; and it is further

         ORDERED that on or before October 7, 2020, the parties will provide the Court with a

status update as to how the litigation should proceed.

Dated: September ___, 2020                             ______________________________
                                                       Tanya S. Chutkan
                                                       United States District Judge
